Citation Nr: 0842375	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for status post bursitis with degenerative joint 
disease of the right shoulder (hereafter "right shoulder 
disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from March 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In a January 2004 rating decision, the RO 
continued the 10 percent evaluation.  The case was 
subsequently transferred to the RO in Wichita, Kansas.  


FINDING OF FACT

The veteran's right arm motion is not limited to shoulder 
level.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes (DC) 5003, 5019, 5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2003, May 2008, and June 2008, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  However, the RO provided 
subsequent notice letters.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran did  not receive pre-
decisional VCAA notice specifically tailored to comply with 
it.  However, a VCAA notice letter specific to the Vazquez 
decision was sent to the veteran in May 2008.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the timing-related notice 
error did not affect the essential fairness of the 
adjudication because the diagnostic criteria used to 
determine the relative severity of the veteran's right 
shoulder disabilities were provided to him in the May 2008 
VCAA letter and earlier, in the July 2004 statement of the 
case (SOC).  A reasonable person could be expected to read 
and understand these criteria, and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.  Indeed, in response to 
the May 2008 letter, he returned a VCAA notice response 
indicating that he had no further evidence to submit.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim.

The Board notes that in a March 2007 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notices, the RO 
readjudicated the veteran's claim in the August 2008 
supplemental statement of the case (SSOC).  The Federal 
Circuit Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and VA examinations.  In 
response to the most recent October 2008 SSOC, the veteran 
indicated he had no other information or evidence to submit.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 

The Board is also satisfied that there was substantial 
compliance with its March 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case was remanded so that 
the RO could obtain records.  This was accomplished.  The 
veteran was also supposed to be scheduled for an examination.  
He was scheduled for one and failed to report for it.  

Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently evaluated as 10 percent disabling under DC 5019, 
bursitis.  38 C.F.R. § 4.71a (2008).  

Under DC 5019, the rater is instructed to rate the disability 
based upon limitation of motion of the affected parts, as 
degenerative arthritis is rated.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
Id.  

Limitation of motion of the arm is evaluated under DC 5201.  
For the major arm, the minimum available evaluation is 20 
percent for limitation of motion of the major arm at shoulder 
level.  38 C.F.R. § 4.71a, DC 5201.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The evidence of record shows treatment for right shoulder 
pain.  The veteran was scheduled for two VA examinations in 
July and August 2008, but failed to report to both of them.  
In June 2008, Dr. M. K., a VA physician, wrote that the 
veteran's right shoulder disability was chronic, and that it 
would worsen with age, which may affect his employability in 
the near future.  VA medical records from 2008 show treatment 
for left shoulder pain, with no mention of a right shoulder 
disability.  

In January 2003, the veteran underwent a VA examination.  The 
examiner did not review the veteran's claims folder.  The 
veteran complained of bilateral shoulder pain, with right 
more severe than the left.  He observed that changes in the 
weather had a significant impact on his pain level.  He had 
difficulty lifting objects over his head.

Upon examination, the veteran had no point tenderness and no 
objective signs of pain upon motion of the right shoulder.  
Passively, the examiner could obtain full range of motion 
without obvious restriction or discomfort.  The examiner 
found it difficult to test active ranges of motion because of 
questionable patient effort.  However, he obtained flexion 
from 0 to 160 degrees (0 to 180 degrees is normal) and 
abduction from 0 to 100 degrees (0 to 180 degrees is normal), 
and external rotation to 90 degrees (normal).  The examiner 
stated that the marked decrease in abduction on the right is 
not considered to be totally accurate since the veteran was 
observed extending his arm over his head to place his hat on 
his head using an abduction type of motion without 
difficulty.  The examiner concluded that the veteran had some 
restriction of motion, but that the actual measurements could 
not be verified.  Muscle strength bilaterally was strong and 
equal with no apparent muscle wasting.  The examiner 
diagnosed the veteran with degenerative joint disease (DJD) 
of the right shoulder.  He was unable to determine the extent 
of functional impairment, but he suspected that it was 
"minimal."  Lastly, the examiner noted that old x-rays 
showed some evidence of degenerative changes in the right 
shoulder.  

VA treatment records from June 2003 show complaints of right 
shoulder pain.  In June 2003, the veteran underwent a VA 
examination.  The examiner reviewed the veteran's claims 
folder prior to the examination, and noted that the veteran's 
record showed minor limitations of movement.  He complained 
of constant right shoulder pain, with some aching down his 
right biceps.  He could not lay on his right side.  Lifting 
caused an increase in pain.  

Upon examination, the veteran stated that the room was too 
cold, and that it had a detrimental effect on his ability to 
move.  The examiner noted that the veteran would not move his 
arm past 40 degrees of abduction.  The examiner passively 
abducted and elevated the arm to about 70 degrees before the 
veteran stated that the movement was painful.  The normal 
range for elevation and abduction is from 0 to 180 degrees.  
External rotation was 60 degrees (normal is 90 degrees) and 
internal rotation was 30 degrees (normal is 90 degrees).  
Using a 5 pound weight, the examiner asked the veteran to 
perform repetitive exercises.  He did not have a significant 
change in ranges of motion.  

The examiner diagnosed the veteran with status post bursitis 
with DJD of the right shoulder with restricted motion.  The 
examiner agreed with the concerns of a previous VA examiner, 
that it was difficult to obtain an objective measurement of 
the veteran's ranges of motion due to patient effort.  The 
examiner noted that a range of motion test performed one week 
prior to the examination showed normal ranges of motion.  

The evidence discussed above does not provide evidence in 
favor of the veteran's claim.  The veteran underwent two VA 
examinations where the examiners found it difficult to obtain 
objective measurements of the veteran's ranges of motion in 
his shoulder.  The most recent VA examiner was skeptical of 
the veteran's shoulder movements because one week earlier, 
the veteran had normal ranges of motion.  Regardless, the 
evidence does not show that the veteran's right arm motion is 
limited to shoulder level.  Outside of the June 2003 
examination, which yielded unreliable results, there is no 
evidence that the veteran's right arm motion is limited to 
shoulder level.  The veteran was assigned a 10 percent 
evaluation based upon painful motion with a diagnosis of 
arthritis.  Therefore, a higher evaluation under the criteria 
set forth in DeLuca is not applicable.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's right shoulder disability does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's right shoulder pain causes impairment in 
occupational functioning.  Such impairment is contemplated by 
the rating criteria, which reasonably describe his 
disabilities.  The Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A higher disability evaluation for a right shoulder 
disability is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


